 Case 20-17405       Doc 122    Filed 04/20/21 Entered 04/21/21 09:41:21             Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )               BK No.:     20-17405
CARUSO AND MILES, LTD.                      )
                                            )               Chapter: 11
                                            )
                                                            Honorable Jack Schmetterer
                                            )
                                            )
               Debtor(s)                    )
    ORDER GRANTING SECOND INTERIM APPLICATION FOR COMPENSATION OF
                       COUNSEL FOR THE DEBTOR

        THIS CAUSE COMING TO BE HEARD on Motion of Debtor, CARUSO AND MILES, LTD.,
and its counsel, Robert R. Benjamin, Beverly A. Berneman, and Brianna L. Golan, of GOLAN
CHRISTIE TAGLIA LLP (collectively referred to as "GCT"), for the entry of a second interim fee
award, and the Court being otherwise duly advised in the premises:

       IT IS HEREBY ORDERED that:

       A. GCT is awarded compensation in the amount of $31,100.50 for fees incurred from November
18, 2020 through February 23, 2021, plus the fees incurred in preparing this fee petition in the amount
of $1,110.00, plus cost reimbursement of $254.80 for a total of $32,465.30.

      B. The sums awarded herein are hereby deemed necessary and reasonable.




                                                         Enter:


                                                                  Honorable Jack B. Schmetterer
Dated: April 20, 2021                                             United States Bankruptcy Judge

 Prepared by:
 GOLAN CHRISTIE TAGLIA LLP
 Attorneys for Debtor
 70 W. Madison Street, Suite 1500
 Chicago, IL 60602
 P: 312-263-2300
 F: 312-263-0939
 E: rrbenjamin@gct.law
